PER CURIAM.
The appellant presents two issues for our consideration. He claims, first of all, that his motion for judgment of acquittal as to the charge of trafficking by possession should have been granted because of insufficient evidence. We find this issue is without merit. We do agree with the appellant, however, that the trial court erred in imposing a public defender hen without advising him of his right to a hearing to contest the amount of the hen. Wilson v. State, 675 So.2d 613 (Fla. 2d DCA 1996).
Accordingly, we affirm the judgment and sentence except that on remand the appellant shah have thirty days from the date of the mandate to file a written objection to the amount assessed. If an objection is filed, the trial court shall strike the assessment and shah not impose a new assessment without notice and hearing, pursuant to rule 3.720(d)(1), Florida Rules of Criminal Procedure. See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
THREADGILL, C.J., and PATTERSON, J., and SCHEB, JOHN M., Senior Judge, concur.